Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 1 of 15




          EXHIBIT D
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 2 ofINDEX
                                                                             15                   NO. 816076/2018
FILED: ERIE GOUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9                                                                  RECEIVED NYSCEF: 10/23/2018




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE


          THE POWER AUTHORITY OF THE
          STATE OF NEW YORK, ex rel. SOLAR
          LIBERTY ENERGY SYSTEMS, INC.,                                        CONFIDENTIAL
                                                                             FILED UNDER SEAL
                                      Plaintiff,

                                                                           AMENDED COMPLAINT

          ADVANCED ENERGY INDUSTRIES, INC.,
                                                                        Index No. 816076/2018
                                      Defendant.




                 Plaintiff Power Authority of the State of New York, by and through qui tam

          Relator, Solar Liberty Energy Systems, Inc., brings this action under the New York

          False Claims Act (codified at New York State Finance Law §187 et seq.) to recover from

          Defendant Advanced Energy Industries, Inc. all damages, penalties, and other remedies

          available under the New York False Claims Act on behalf of Plaintiff New York Power

          Authority and itself and in connection herewith will show to the Court the following:

                                                   PARTIES

                 1.     Plaintiff Power Authority of the State of New York ("Plaintiff" or "New York

         Power Authority") is a public authority of the State of New York and is chartered

          pursuant to Article 5, Title 1 of the New York Public Authorities Law.

                2.     Relator Solar Liberty Energy Systems, Inc. ("Solar Liberty") is a New York

         corporation with a principal place of business at 6500 Sheridan Drive, Suite 120, in the

         Town of Amherst, County of Erie, State of New York.




                                                   1 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 3 of 15
                                                                           INDEX               NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM
NYSCEF DOC. NO. 9                                                                RECEIVED NYSCEF: 10/23/2018




                 3.     Defendant Advanced Energy Industries, Inc. ("Advanced Energy") is a

          Delaware corporation with a principal place of business at 1625 Sharp Point Drive, in

          the City of Fort Collins, State of Colorado.

                                        JURISDICTION AND VENUE

                 4.     This Court has subject matter jurisdiction over this action pursuant to the

          New York False Claims Act, as codified at Article XIII of New York's State Finance Law

          (§ 187 et seq. therein).

                 5.     This Court has personal jurisdiction over the Defendant pursuant to the

          long-arm provisions of CPLR 302.

                6.     Venue is proper in this Court pursuant to CPLR 503.

                7.     This Court's jurisdiction is also properly invoked inasmuch as Relator

          Solar Liberty, through its officers and employees, is the original source of and has direct

          and independent knowledge of all information on which the allegations herein are based

         and will otherwise comply with and satisfy all applicable requirements of the New York

         False Claims Act.

                                     FACTS COMMON TO ALL CLAIMS

                8.     Relator Solar Liberty is a premier developer and installer of renewable

         energy technologies in the United States and has substantial expertise with photovoltaic

         electric generation systems, commonly referred to as solar systems.

                9.     At all times relevant to this complaint, Defendant Advanced Energy was in

         the business of making and selling solar inverters. Solar inverters are an integral


                                                         -2-


                                                  2 of 14
           Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 4 ofINDEX
                                                                         15                      NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PN4
NYSCEF DOC. NO. 9                                                                RECEIVED NYSCEF: 10/23/2018




          component of solar systems. Inverters convert the variable voltage direct current (DC)

          output of a photovoltaic (PV) solar panel into fixed voltage alternating current (AC).

          That AC electricity can then be incorporated into a local power grid and used to

          decrease the electric demand of the local solar photovoltaic system owner.

                 10.    Beginning in and around November 2014 and then through August 2015,

          Relator Solar Liberty entered into a series of related contracts that called for the design,

          engineering, procurement, and construction of solar systems to be installed on the roofs

          of approximately 16 public schools located throughout New York City ("NYC Public

          School Solar Systems"). The contracts were entered into between Relator Solar Liberty

          and Plaintiff New York Power Authority and are collectively referred to hereinafter as the

          "NYPA Contracts."

                11.     Relator Solar Liberty needed to procure solar inverters as part of its

          obligation to develop the NYC Public School Solar Systems under the NYPA Contracts.

                12.     Through a purchase order numbered 1587 and dated December 18, 2014,

          Relator Solar Liberty purchased from Defendant Advanced Energy twenty-two (22) "3TL

          20kW — Gen 1 three-phase string inverters" and "forty-one (41) 3TL 24kW — Gen 1

          three-phase string inverters" for the NYC Public School Solar Systems.

                13.     Through purchase order numbered 1806 and dated August 27, 2015,

          Relator Solar Liberty purchased from Defendant Advanced Energy an additional sixteen

         (16) "3TL 20kW — Gen 1 three-phase string inverters" and fifty (50) "3TL 24kW — Gen

         1 three-phase string inverters" for the NYC Public School Solar Systems.




                                                      -3-


                                                  3 of 14
-FILED: ERIECase 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 5 of
             COUNTY CLERK 10/23/2018 02:31 P4
                                                                         15
                                                                       INDEX                      NO. 816076/2018
NYSCEF DOC.' NO. 9                                                                RECEIVED NYSCEF: 10/23/2018




                 14.    Relator Solar Liberty paid for the aforesaid inverters with funds received

           from the New York Power Authority pursuant to the NYPA Contracts.

                 15.    Relator Solar Liberty thereafter installed the inverters that it bought from

           Defendant Advanced Energy as components of the NYC Public School Solar Systems,

           as part of a joint program undertaken by the New York Power Authority as well as the

          New York City Department of Citywide Administrative Services, as incentivized by the

          New York State Energy Research and Development Authority.

                 16.    Soon after installation, Defendant Advanced Energy's inverters began to

          experience widespread and persistent failures, which failures resulted in loss of power

          generation and significant and ongoing repair costs.

                 17.    Unbeknownst to Relator Solar Liberty, the widespread and persistent

          defects associated with Defendant Advanced Energy's inverters were well-known to,

          and actively concealed by, Defendant Advanced Energy for a significant period of time

          prior to Relator Solar Liberty's purchase of the same.

                 18.   Both prior to and after its sales of inverters to Relator Solar Liberty,

          Advanced Energy knowingly misrepresented to customers, including to Relator Solar

          Liberty, that these inverters would experience a product-wide failure rate of•

          approximately 4%. In making that misrepresentation to customers, Advanced Energy

          knew that the inverters' actual and established product-wide failure rate was

          approximately 50%.




                                                      -4-


                                                  4 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 6 ofINDEX
                                                                              15                 NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 P141
NYSCEF DOC. NO. 9                                                                 RECEIVED NYSCEF: 10/23/2018




                 19.    Indeed, since at least as early May 2014, Defendant Advanced Energy's

          inverters suffered from excessively high failure rates due to design flaws and/or

          manufacturing defects.

                 20.    On information and belief, Defendant Advanced Energy was at all times

          aware of the excessively high failure rates of its inverters.

                 21.    Defendant Advanced Energy was at all times aware that the excessively

          high failure rate of its inverters was due to various defects associated with the inverters.

                 22.    Defendant Advanced Energy actively concealed its knowledge of the

          defects associated with its inverters when it sold them to Relator Solar Liberty.

                 23.    On information and belief, Defendant Advanced Energy was planning to

         exit the solar power industry at or around the time that it made the subject sales to

         Relator Solar Liberty. Given its plans to exit the industry, Advanced Energy opted not to

         address and resolve the known material defects associated with its inverters.

                24.     Advanced Energy opted not to resolve the aforesaid defects based on its

         own economic self-interest and despite its knowledge of the hazards and dangers

         posed by its defective inverters.

                25.    When Advanced Energy's inverters fail, the top or cap affixed to the

         element is sometimes forcibly blown off the inverter and can travel a significant

         distance.

                26.    Advanced Energy was aware that its inverters were prone to failing in this

         manner before it sold them to Relator Solar Liberty.



                                                      -5-


                                                   5 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 7 of 15
                                                                           INDEX                NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 P4
NYSCEF DOC. NO. 9                                                                   RECEIVED NYSCEF: 10/23/2018




                 27.    Advanced Energy was aware that Relator Solar Liberty intended to use

          the inverters for installations on the rooftops of school buildings.

                 28.    Advanced Energy never advised Relator Solar Liberty of the known

          hazards associated with the caps blowing off the tops of the inverters that it sold to

          Relator Solar Liberty.

                 29.    Advanced Energy represented to Solar Liberty that the inverters were

          suitable for use in connection with electrical systems that are commonplace in the

          United States. Solar Liberty reasonably relied on such representations. Advanced

          Energy made such representations to Solar Liberty knowing that they were false. In

          point of fact, the inverters had been engineered for use in European markets where

          electrical systems are quite different from those in the United States.

                 30.    Advanced Energy represented to Solar Liberty that the inverters had a 500

         Volt DC maximum rating. Solar Liberty reasonably relied on such representations in

         purchasing and using the inverters at the NYC Public Schools Solar Systems project.

         Advanced Energy made such representations to Solar Liberty knowing that they were

         false. In point of fact, and as Defendant Advanced Energy well knew, certain of the

         Advanced Energy inverters were designed to have internal DC Voltage up to 1000 Volts

         during standard operation.

                31.    The presence of such high DC voltage levels in the inverters is due to

         defects that are known only to Defendant Advanced Energy. The presence of such high

         DC voltage makes the inverters hazardous to those who service them as well as those

         who live, work, or attend school near locations where the inverters are installed.


                                                      -6-


                                                   6 of 14
                 Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 8 ofINDEX
                                                                              15
 WILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM                                                        NO: 816076/2018
'NYSCEF DOC. NO. 9                                                                  RECEIVED NYSCEF: 10/23/2018




                     32.   In response to the persistent and widespread failures of its inverters,

            Defendant Advanced Energy at times provided customers, although not Relator Solar

            Liberty, with so-called "restraint kits" that were purportedly designed to prevent the

            inverters' caps from blowing off. These restraint kits were inadequate to resolve the

            hazards associated with the inverters and, of course, did nothing to resolve the

            undisclosed and latent defects that were causing approximately half of all Advanced

           Energy inverters to fail in the first place.

                  33.      At least one technical employee of Advanced Energy sought to create

           computer software in order to help Defendant Advanced Energy's customers address

           and fix the pervasive failures associated with the inverters. Advanced Energy

           discouraged such efforts on the part of its employees and advised them that the

           inverters were neither fixable nor worth fixing.

                  34.      While Advanced Energy's management was telling its employees not to

           bother with fixing the inverters, the story that Advanced Energy told to customers like

           Relator Solar Liberty was quite different. When Relator Solar Liberty would contact

           Defendant Advanced Energy with complaints and concerns regarding the inverters'

           pervasive failures, Defendant Advanced Energy repeatedly assured Relator Solar

           Liberty that the problems with the inverters were fixable and would be fixed.

                  35.      Both prior to and following Solar Liberty's purchases of the inverters,

           Defendant Advanced Energy's customer service representatives were inundated with

           telephone calls and other communications regarding critical failures of the Advanced

           Energy inverters. Defendant Advanced Energy did not disclose these issues and

           failures to Relator Solar Liberty, and instead continued to represent to Relator Solar
                                                        -7- •



                                                     7 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 9 of 15
                                                                           INDEX              NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 P14i
NYSCEF DOC. NO. 9                                                               RECEIVED NYSCEF: 10/23/2018




           Liberty that the inverters were merchantable and of good quality, and that any failures

           could be fixed.

                  36.    Defendant Advanced Energy failed and refused to provide its support

          technicians with the information and guidance that they needed in order to assist

          customers with the problems that they encountered with the inverters.

                  37.    When customers called with problems or complaints regarding the

          inverters' performance, Defendant Advanced Energy encouraged its support technicians

          to ask for purported "error codes" from the inverters' display screens. Defendant

          Advanced Energy did so despite the fact that it knew that the error codes were

          meaningless and bore no relation to any issues or problems that an inverter might be

          having. Advanced Energy engaged in this practice in order to deceive its customers

          and delay the process of addressing the defects associated with its inverters.

                 38.     Likewise, Defendant Advanced Energy encouraged its support technicians

          to respond to customer complaints with an instruction for the customer to re-install or

          update the inverter's firmware. Defendant Advanced Energy did so despite the fact that

          it knew that a reinstallation or update of the inverter's firmware would not remedy or

          resolve the problems or issues that an inverter was experiencing. Rather, Defendant

          Advanced Energy encouraged this sort of response from its support technicians in order

          to deceive customers into thinking that their concerns and complaints were being taken

          seriously and that solutions might be found for the problems they were experiencing

          with their inverters.




                                                     -8-



                                                 8 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 10 INDEX
                                                                           of 15              NO. 816076/2018
WILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM
NYSCEF DOC. NO. 9                                                               RECEIVED NYSCEF: 10/23/2018




                    39.   At one point in time, the problems with the inverters were so numerous

           and so pervasive that Defendant Advanced Energy's senior management considered

           implementing a buy-back program. That program never came to be, however, and

           customers, such as Relator Solar Liberty, were left to struggle with inverters that were

           defective and hazardous.

                    40.   In or around the time that the widespread problems associated with its

          inverters became apparent, Advanced Energy decided to end its solar energy

          operations. As a result of this decision, Advanced Energy soon lost its ability to offer

          any replacement stock for inverters that were to be returned as defective.

                  41.     While the process of sending replacement stock to customers had been

          highly problematic because the replacement parts inevitably suffered from the same

          problems and defects that afflicted the original parts, the process of responding to

          customers' complaints, including those of Relator Solar Liberty, became even more

          complicated and dangerous when there was no replacement stock for Advanced Energy

          to utilize.

                  42.     This is because, once the replacement stock was exhausted, Advanced

          Energy began to instruct customers with complaints regarding the inverters, including

          Relator Solar Liberty, to remove a problematic inverter from the system in which it had

          been installed and return it to Advanced Energy for refurbishing. This process often left

          customers, including Relator Solar Liberty, With an exposed, live DC conductor in the

          field, which created major safety issues and concerns for Defendant Advanced Energy's

          customers, including Relator Solar Liberty.


                                                        -9-



                                                   9 of 14
               Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 11 of 15
                                                                          INDEX                 NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9                                                                RECEIVED NYSCEF: 10/23/2018




                  43.    Moreover, and on information and belief, Advanced Energy engaged in a

          pattern and practice whereby it would represent to customers, including Relator Solar

          Liberty, that Defendant Advanced Energy would repair or refurbish faulty or defective

          inverters that were returned to it by customers when, in point of fact, Defendant

          Advanced Energy would make no meaningful effort to repair or refurbish such inverters

          and would instead simply return the faulty or defective inverters to customers after a

          period of time had passed.

                 44.    This intentionally deceptive charade damaged customers of Advanced

          Energy, including Relator Solar Liberty, who were forced to provide labor to service and

          disconnect the defective inverters, ship them to Advanced Energy, and reinstall the

          same inverters after they were returned without any credible or practical effort by

          Advanced Energy to service the inverters.

                 45.    The cost incurred by Relator Solar Liberty for each service call in New

          York City was significant. Every time that Defendant Advanced Energy asked Relator

          Solar Liberty to send an inverter to the Advanced Energy headquarters for a purported

          service call, it did so on a false pretense of servicing the inverter. Every time Relator

          Solar Liberty was victimized by this fraudulent scheme, it paid a qualified electrician at

          prevailing wage rates for the City of New York to uninstall the defective inverter and

         reinstall a defective, un-refurbished inverter. The cumulative costs to Relator Solar

         Liberty arising from the services undertaken at the behest of Defendant Advanced

         Energy's false pretenses imposed an extreme financial burden on Relator Solar Liberty,

         which was relying on the good faith and fair dealing of its equipment supplier, Defendant

         Advanced Energy.

                                                      -10-



                                                  10 of 14
               Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 12 INDEX
                                                                          of 15                 NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9                                                                 RECEIVED NYSCEF: 10/23/2018




                    46.   In or around February 2018, one of Defendant Advanced Energy's testing

           agencies (Intertek) advised Advanced Energy that certain of the three-phase

           inverter/combiner boxes that were incorporated into Advanced Energy's inverters —

           including, on information and belief, inverters that had been sold to Relator Solar Liberty

           — posed a fire hazard and could result in the inverter's front Cover being forcibly expelled

          from the element. Advanced Energy never advised Relator Solar Liberty of the safety

          concerns associated with the parts that lntertek had tested and found to be defective.

                 47.      In light of the allegations set forth above, Advanced Energy has failed and

          refused to adequately address the material defects associated with its inverters despite

          numerous requests from Relator Solar Liberty.

                 48.      Based upon the long-running and widespread failures associated with the

          inverters, Advanced Energy knew or reasonably should have known the inverters it sold

          to Relator Solar Liberty suffered from multiple material defects. Despite this, Advanced

          Energy represented that the inverters were merchantable and of good quality and sold

          these defective products with knowledge of their material defects.

                 49.      Notwithstanding its knowledge that the inverters it was selling to Relator

          Solar Liberty were defective, Defendant Advanced Energy sold approximately 120

          inverters to Relator Solar Liberty and accepted payment from Relator Solar Liberty for

          the same.

                 50.      Notwithstanding its knowledge that the inverters it was selling to Relator

          Solar Liberty were defective, Defendant Advanced Energy continued to offer purported

          service and support for those inverters. In so doing, Defendant Advanced Energy acted


                                                       -11-


                                                   11 of 14
               Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 13 of 15
                                                                          INDEX                  NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9                                                               RECEIVED NYSCEF: 10/23/2018




          in bad faith and with the intent to deceive Relator Solar Liberty regarding the nature and

          extent of the defects associated with the inverters.

                    51.   Relator Solar Liberty was acting as a contractor of the New York Power

          Authority in purchasing the aforesaid inverters and used funds received from the New

          York Power Authority in order to purchase those inverters from Defendant Advanced

          Energy.

                 52.      In total, the New York City Schools Solar Project gave rise to payments to

          Advanced Energy of approximately $315,250.00 for the inverters themselves as well as

          the expenditure of significant amounts of NYPA funds associated with the installation of

          those inverters. Moreover, the costs associated with replacing Advanced Energy's

          defective and dangerous inverters will be well over one million dollars — the replacement

          inverters themselves will cost approximately $582,490.00 and the work to install them

          will total approximately $645,000.00.

                                  AS AND FOR A FIRST CAUSE OF ACTION

                 53.      Plaintiff New York Power Authority, by and through qui tam Relator, Solar

          Liberty Energy Systems, Inc., repeats and re-alleges paragraphs 1 through 52 as

          though set forth more fully herein.

                 54.      By entering into the agreements referenced above to supply Relator Solar

          Liberty with the aforesaid inverters, knowingly supplying Relator Solar Liberty with

          inverters that Advanced Energy knew were defective, faulty, and dangerous, then

          demanding and accepting payment for the same, and then continuing to deceive

          Relator Solar Liberty in connection with the purported servicing of the inverters,

                                                      -12-


                                                  12 of 14
               Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 14 of 15
                                                                          INDEX                 NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9.                                                                RECEIVED NYSCEF: 10/23/2018




           Defendant Advanced Energy violated the New York False Claims Act, including without

           limitation Section 189 thereof, by knowingly presenting, or causing to be presented,

           false or fraudulent claims for payment or approval to a contractor in the possession of

          money that was paid, or was to be paid as a reimbursement, to that contractor by a

          state government entity and which money was to be spent or used on a state

          government entity's behalf and/or to advance a program or interest of such state

          government entity.

                 55.    Defendant Advanced Energy's wrongful conduct has caused losses to

          Plaintiff New York Power Authority and Relator Solar Liberty in the form of all losses

          associated with and arising from Defendant Advanced Energy's defective,

          unserviceable, and dangerous inverters.

                 56.    As a result of Defendant Advanced Energy's wrongful conduct, Plaintiff

          New York Power Authority and Relator Solar Liberty suffered damages and therefore

          are first entitled to civil penalties of not less than six thousand dollars and not more than

          twelve thousand dollars for each such defective part sold, plus three times the amount

          of all damages, including consequential damages, which the state government entity

          sustains as a result of Defendant's wrongful conduct.

                 57.    As a result of Advanced Energy's wrongful conduct, Relator Solar Liberty

          has suffered special damages in the form of, among other things, significant harm to its

          goodwill, business reputation, community reputation, and the reputation of the goods

          and services that it provides to its customers and to the public generally.




                                                      -13-


                                                  13 of 14
                Case 1:19-cv-01542-LJV Document 1-5 Filed 11/15/19 Page 15 INDEX
                                                                           of 15                      NO. 816076/2018
FILED: ERIE COUNTY CLERK 10/23/2018 02:31 PM)
NYSCEF DOC. NO. 9                                                                       RECEIVED NYSCEF: 10/23/2018




                    WHEREFORE, Plaintiff Power Authority of the State of New York ex rel. Solar

           Liberty Energy Systems, Inc. asks that judgment be entered in its favor and against the

           Defendant as follows:

                    1.          An award in the amount of three times the amount of all damages suffered
                                by the Plaintiff and/or the Relator, including Relator's special damages,
                                including applicable interest thereon, plus civil penalties of $12,000.00 for
                                each false claim, record, or statement presented or made by the
                                Defendant;
                    2.          An award to the Relator Solar Liberty of a portion of any proceeds that the
                                Plaintiff Power Authority of the State of New York may recover on its own
                                behalf in a settlement or disposition of this action;
                    3.          An award of reasonable expenses that the Plaintiff and/or Relator will
                                necessarily incur in prosecuting this matter, including reasonable
                                attorneys' fees and costs; and
                    1.          Such other and further relief as the Court may deem just and proper.



          Dated:              Buffalo, New York
                              October 23, 2018

                                                            BOND, SCHOENECK & KING, PLLC


                                                           By: ---99AAA,UP V401
                                                                 Heath J. Szymczak, Esq
                                                                Dennis K. Schaeffer, Es
                                                                 Alyssa J. Jones, Esq.
                                                           Attorneys for Plaintiff
                                                           Avant Building - Suite 900
                                                           200 Delaware Avenue
                                                           Buffalo, New York 14202-2107
                                                           (716) 416-7000
                                                           hszymczak@bsk.corn
                                                           dschaeffer@bsk.com
                                                           ajones@bsk.com

          1315061




                         ..
                                                             -14-


                                                         14 of 14
